932 So. 2d 515 (2006)
David RODRIGUEZ, Petitioner,
v.
James R. McDONOUGH, etc., Respondent.
No. 1D05-3615.
District Court of Appeal of Florida, First District.
June 20, 2006.
David B. Rodriguez, pro se, Petitioner.
Charlie Crist, Attorney General, and Linda Horton Dodson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of certiorari is denied; however, we vacate the circuit court's order of indigency to the extent that it imposes a lien on Petitioner's inmate trust account. See Wagner v. McDonough, 927 So. 2d 216 (Fla. 1st DCA 2006).
DENIED.
ALLEN, DAVIS and THOMAS, JJ., concur.